Citation Nr: 1144360	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-41 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1956 to February 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a videoconference hearing before the undersigned in October 2011.  The transcript is associated with the record.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court stated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board has characterized the issue as a claim for entitlement to service connection for a psychiatric disability, to include PTSD.  The Board will consider all psychiatric diagnoses of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has currently diagnosed PTSD as a result of an in-service stressor for which there is credible supporting evidence.  



CONCLUSION OF LAW

A current psychiatric disability, PTSD, was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, a Veteran did not engage in combat with the enemy or the alleged stressor is not combat related, or fear of hostile military or terrorist activity then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f); 75 Fed. Reg. 39,852, July 13, 2010 (to be codified at 38 C.F.R. § 3.3049f)(3)); see Zarycki, 6 Vet. App. 91, 98 (1993).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence, except in the case of a stressor based on personal assault, cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Board notes that PTSD regulations were amended on July 13, 2010.  However, the amended regulations are not applicable in the instance case as the Veteran does not report stressors relating to fear of hostile military or terrorist activity.   See 75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f) (2011).

The Court has also held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will consider all psychiatric diagnosis raised by the record.  

Factual Background

Service treatment records and personnel records do not include any complaints or findings of any psychiatric disability.  The Veteran's DD-214, shows that his occupational specialty was the equivalent of a first aid attendant and that he was discharged at the U.S. Naval Air Station in Oakland, California.

Private medical records, dated in September 1997, reflect that the Veteran sought medical attention for panic attacks.  He reported they began in approximately 1992 while being in an enclosed space.  He then developed a phobia of enclosed spaces.  Currently, he was experiencing panic attacks over testifying in an upcoming civil trial.  The examiner diagnosed anxiety attacks with agoraphobia.  The Veteran continued private treatment for anxiety until approximately 2005.  

In April 2006, the Veteran sought treatment for insomnia.  He reported an increasing inability to sleep.  He expressed concerns about becoming addicted to medication.  Mental status examination showed him to be pleasant and cooperative, although he had difficulty following directions.  The examiner diagnosed mood disorder.  

As part of his May 2007 claim, the Veteran described an in-service stressor of finding his friend after he committed suicide.  He recalled dining with his friend on the evening of his suicide.  While on duty later that evening, he responded to a call about reported gunfire.  On the scene, he discovered a body with a gruesome gunshot wound to the head.  Upon identifying the body as his friend, he passed out.   

VA treatment records from October 2007 show that the Veteran reported ongoing guilt and memories as a first responder to his friend after he committed suicide.  He stated that incident did not start bothering him until about 2001.  The examiner noted a history of panic attacks for many years and recent intrusive memories of military trauma.  Mental status examination was within normal limits, and he assessed the Veteran as doing well.  However, he noted periods of anxiety and racing thoughts that interfered with sleep.  

The examiner diagnosed PTSD and panic attacks.  He recommended brief therapy to focus on the traumatic memory.    

In June 2008, the Veteran visited the mental health clinic at the Boise VA Medical Center to establish care.  His primary complaint was mental stress over the suicide stressor and VA's denial of benefits for his claim.  The examiner diagnosed anxiety disorder and PTSD.    

In August 2008, the Veteran visited a VA emergency room upon complaints of obsessive thoughts relating to the in-service suicide.  He presented sobbing and occasionally crying uncontrollably.  He was assessed as having agitated depression.  

In January 2008, the Veteran sought VA psychotherapy treatment for intrusive thoughts.  He was upset that he could not find records relating to the suicide.  He displayed a depressed mood and blunted affect.  He reported sleep disturbances and recurring flashbacks.  He denied any psychotic symptoms.  The examiner assessed PTSD and depression.  She recommended changing medication and PTSD classes.    

VA treatment records, dated in February 2008, reflect that the Veteran sought treatment for anxiety attacks with shortness of breath.  He attributed it to responding to the suicide in service.  He was not bothered by this memory until he retired.  Clinical and mental status examinations were normal.  

The examiner diagnosed anxiety, depression, and PTSD.  She recommended a medication regimen and therapy at his local Vet Center.  

In February 2008, the Veteran's friend reported that he went to high school and served in the Navy with the Veteran.  He recalled hearing that the Veteran first responded to the suicide scene and passed out upon learning the identity of the victim.  

In March 2008, the RO determined that the Veteran had not provided sufficient information regarding in-service stressors to permit research by the U.S. Army and Joint Service Records Research Center or Marine Corps and National Archives and Records Administration to obtain credible supporting information.

In July 2008, the Veteran submitted an additional stressor statement.  In addition to responding to the suicide, he detailed being treated at the burn clinic and witnessing other patients in excruciating pain.  He also responded to two fatal accidents and assisted in moving the corpses and human remains.   

VA treatment records, dated in August 2008, show that the Veteran had an in-patient admission due to reported PTSD symptoms.  He reported intense feelings of guilt and remorse over his response to his friend who committed suicide.  He had flashbacks of the incident.  He described his emotions as out of control.  He denied any suicide ideation.  The examiner readjusted the Veteran's medication regime and developed a plan of care to treat anxiety and sleep disturbances.  The Axis I diagnosis was anxiety disorder, not otherwise specified (NOS).

In March 2009, the Veteran again had an inpatient admission for intrusive thoughts leading to suicide ideation.  He presented as cooperative and pleasant.  The examiner recalled treating him the prior August.  He noted that although anxiety with PTSD symptoms is the primary diagnosis, the underlying condition is more complex than the diagnostic label.  He informed the Veteran that inpatient treatment is not more likely to be effective than the current outpatient treatment strategies in managing his anxiety symptoms.  He maintained the anxiety diagnosis and discharged the Veteran.  The Axis I diagnosis was again anxiety disorder, NOS.

In March 2009, the Veteran submitted a statement from a different friend.  His friend served with him and remembered the suicide incident.  He related his recollection about rumors that the suicide might have been an accident.  He recalled that he remembered the Veteran behaving differently after the accident.  

The Veteran's wife also submitted a statement.  She witnessed the Veteran having severe sleep disturbances.  After a particularly bad night, he finally informed her of his in-service stressors.  She also noted his emotionally labile behavior and instances of road rage.  

The Veteran underwent a VA PTSD examination in June 2009.  The examiner recounted the suicide response stressor.  The Veteran reported having "PTSD attacks" which he described as chest tightening, difficulty breathing, upset emotions, feeling out of control, and intrusive thoughts about the incident.  He twice sought inpatient treatment during severe attacks.  His PTSD attacks were similar to his prior panic attacks except for the PTSD attacks being of a chronic nature, resulting in feelings of inadequacy or guilt, and involving sleep disturbances.  

Mental status examination showed that the Veteran was oriented to person, place, and time.  He demonstrated a full range of expression and had normal memory function.  He denied any suicide ideation.  The examiner believed that the Veteran's description of his stressor satisfied the DSM-IV stressor criteria.  He administered a Clinician-Administered PTSD scale (CAPS) test.  It showed the Veteran's response fell within the few symptoms range.  He also conducted an Impact of Event Scale; revised (IES-R) showing moderately pronounced PTSD symptoms due to higher response to frequent intrusive thoughts and hyperarousal.  The Personality Assessment Inventory (PAI) showed elevations the subscales of traumatic stress and obsessive compulsive.  There were 31 total subscales.  The examiner commented that the Veteran's score in only 1 out of 12 PAI PTSD indicators suggest some PTSD symptoms, but not of a sufficient frequency or intensity to warrant a clinical diagnosis, amid obsessive-compulsive tendencies.  

He opined that solely considering the military stressor, the Veteran falls well short of meeting the DSM-IV PTSD criteria.  He conceded that the stressor was sufficient to lead to enduring emotional distress.  However, the Veteran demonstrated high social and occupational function for many years.  The examiner opined that he continued to have panic attacks, but with a changed precipitant.  Previously, it was enclosed spaces; now, it was his unpleasant memories from service.  The panic attacks were also exacerbated by the Veteran's perfectionist, obsessive-compulsive character, coupled with more time in retirement to reflect on past unpleasant experiences.  The examiner diagnosed panic disorder.    

In March and May 2010, the Veteran submitted a chronology of all medical treatment from 2002 to that time.  

In June 2010, the Veteran received a psychologist assessment from a private provider.  He reported having increased PTSD type symptoms after he retired.  He detailed the events the night he found his friend's body and his reaction afterward.  Currently, he feels guilt and shame over the incident.  The examiner noted he had many PTSD features, including hypervigilant behavior and severe anxiety attacks.  Mental status examination was within normal limits.  The examiner diagnosed PTSD and depressive disorder.  

In September 2010, the Veteran sought inpatient treatment for suicide thoughts.  He experienced overwhelming grief after his service dog was euthanized.  He had been continuously crying for three days and could not sleep.  He took several sleep medications and woke up disoriented.  He then called 911.  He emphatically denied having a suicide attempt.  Mental status examination showed the Veteran to be pleasant and cooperative with normal speech and thought process.  

The examiner diagnosed PTSD and acute grief.  He explained that the delineation between grief and depression is the presence of suicide ideation.  Since the Veteran did not report loss of pleasure, appetite, and denied suicide intent, he diagnosed acute grief.  He also commented the Veteran had several PTSD symptoms of hypervigilance, overreaction, nightmares, and guilt to support a PTSD diagnosis.  

VA treatment records from 2011 reflect that the Veteran participated in group therapy and continued to seek mental health treatment. 

In October 2011, the Veteran had a videoconference hearing within the undersigned.  He detailed all the information he could recall about his friend's suicide in service and recovering bodies from an aircraft accident.  After service, he reported having problems with alcohol and anger management.  He felt guilty over his response to the suicide.  He also reported that his anxiety symptoms began in late 1970s and he successfully completed alcohol rehabilitation.  

Analysis

There has been some debate among mental health professionals as to whether the Veteran meets the criteria for a diagnosis of PTSD.  It appears that most treatment providers have found that the Veteran met the criteria for that diagnosis.  The Board finds that the evidence is in favor of a finding that he meets the criteria for a diagnosis of PTSD; but regardless of how diagnosed the record shows a current psychiatric disability.

It also appears that the diagnosis of PTSD has been based on the in-service stressor involving the suicide of a fellow service member.  Hence the second requirement for establishing service connection for PTSD has been met.

The Veteran has not reported a stressor relating to enemy combat or fear of hostile military activity.  Thus, the amended regulations liberalizing stressor verification are not for application, and credible supporting evidence of the claimed stressor would be needed.  See 75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f) (2011)

While there is no official service department document of record pertaining to the in-service suicide or accidental death, credible supporting evidence of a stressor is not limited to such records.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In this case the Veteran has submitted statements from people with whom he served as a corpsman at the Oakland Naval Air Station.  These acquaintances recalled details of the death of a fellow service member from a self inflicted gunshot wound.  These statements appear to be credible and provide supporting evidence of the claimed stressor.

Accordingly, the criteria for the grant of service connection for PTSD are met.  In addition regardless of the diagnosis applied to the Veteran's current psychiatric disability, the evidence weighs in favor of a finding that it is related to the in-service stressor.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


